DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1 and 3-12 are allowed under this Office action.

Allowable Subject Matter
Claims 1 and 3-12 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 1 and 3-12, were carefully reviewed and a search with regards to independent claims 1 and 6-8 has been made. Accordingly, those claims are believed to be distinct from the prior arts searched.
Regarding Claims 1 and 3-12, specifically independent claims 1 and 6-8,  the prior art searched was found to neither anticipate nor suggest a display processing device comprising: an acquisition unit configured to acquire a plurality of captured images that are captured by a plurality of cameras provided at a plurality of different positions on a vehicle, the plurality of captured images having an overlapping part in which imaging areas of the cameras partially overlap with each other; a synthesis unit configured to combine the plurality of captured images acquired by the acquisition unit at the overlapping part of the plurality of captured images; and a display unit configured to display an image synthesized by the synthesis unit on a display device mounted on the vehicle, wherein the synthesis unit changes a position of a synthetic boundary, which is a boundary used when combining the plurality of captured images, as time passes, and the synthesis unit alternatingly changes the position of the synthetic boundary from a first boundary position to a second boundary position, and from the second boundary position to the first boundary position, by passing through an intermediate state, which is a state between a state where the synthetic boundary is at the first boundary position, which is one end of an overlapping portion, and a state where the synthetic boundary is at the second boundary position, which is an other end of the overlapping portion.
The most relevant arts searched, Pflug (US 20140333729 A1), modified by Higgins-Luthman, etc. (US 20100020170 A1), teach that a display processing device comprising: an acquisition unit configured to acquire a plurality of captured images that are captured by a plurality of cameras provided at a plurality of different positions on a vehicle, the plurality of captured images having an overlapping part in which imaging areas of the cameras partially overlap with each other; a synthesis unit configured to combine the plurality of captured images acquired by the acquisition unit at the overlapping part of the plurality of captured images; and a display unit configured to display an image synthesized by the synthesis unit on a display device mounted on the vehicle, wherein the synthesis unit changes a position of a synthetic boundary, which is a boundary used when combining the plurality of captured images, as time passes, and the synthesis unit changes the position of the synthetic boundary between a first boundary position and a second boundary position via an intermediate state which is a state between a state where the synthetic boundary is at the first boundary position and a state where the synthetic boundary is at the second boundary position. However, Pflug, modified by Higgins-Luthman, does not teaches every claimed limitation, especially the claimed limitation of "the synthesis unit alternatingly changes the position of the synthetic boundary from a first boundary position to a second boundary position, and from the second boundary position to the first boundary position, by passing through an intermediate state, which is a state between a state where the synthetic boundary is at the first boundary position, which is one end of an overlapping portion, and a state where the synthetic boundary is at the second boundary position, which is an other end of the overlapping portion” (emphasis added).

It is viewed that any of the previously cited references or any of the prior art searched, in part or in whole, cannot be combined in such a way to render the claimed invention obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GORDON G LIU whose telephone number is (571)270-0382. The examiner can normally be reached Monday - Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on 571-272-2976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GORDON G LIU/Primary Examiner, Art Unit 2612